Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Tsujimoto (JP 2015/101609 A, published 04 Jun. 2015, hereinafter Tsujimoto) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto).
Regarding claims 1-3, 7, and 16-18, Nomura teaches a coating composition with excellent mar resistance comprising platy inorganic fine particles (hard particles) and a urethane resin, with the ratio of particles to resin of 3-70:100 (Abstract), corresponding to 3 to 70 parts inorganic fine particles (hard particles) based on 100 parts binder.  Nomura teaches the average particles size of the inorganic fine particles is 1 to 30 [Symbol font/0x6D]m (claim 2).  Nomura teaches the inclusion of other fine particles (claim 4), such as silica (paragraph 0053), and these silica particles are 20 – 50 wt.% based on the solid content of the composition (paragraph 0053).  Based on a composition of Nomura with these three components, the amount of the silica particles is 24.6 (20%*(20+100+3)) to 110 parts (50%*(50+100+70)) per 100 parts of the urethane binder.
Nomura does not disclose the inclusion of urethane resin beads, the size of the silica particles, and the gloss of the surface layer.
Tsujimoto teaches the incorporation of a polyurethane filler (urethane resin beads) in a coating (surface layer) with a urethane (meth)acrylate compound (urethane resin) (Abstract and page 5, 2nd last paragraph).  Tsujimoto teaches the average particle diameter of the polyurethane filler (urethane resin beads) is 1-30 [Symbol font/0x6D]m (page 6, 13th paragraph), and the amount of the polyurethane filler (urethane resin beads) is 25-400 parts polyurethane filler (urethane resin beads) per 100 parts resin (page 6, 2nd last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyurethane filler (urethane resin beads) in amounts and of a size taught by Tsujimoto into the coating composition of Nomura.  Tsujimoto teaches that the beads impart a soft feeling and elasticity to the coating (page 5, last paragraph – page 6, 1st paragraph).  Further, Tsujimoto teaches that smaller particles result in a coating with too high a gloss, and larger particles result in reduced wear resistance (page 6, 13th paragraph), and too high filler content reduces wear properties and results in a rough coating, whereas too little content makes it difficult to obtain a moist soft touch (page 6, 2nd last paragraph). 
Hashimoto teaches a hard coat film comprising an inorganic component (Abstract).  His inorganic component is fine particles of silica (nanosilica) (paragraph 0039) with diameters of 1 to 100 nm (paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanosilica particles of the size taught by Hashimoto in the coating composition of Nomura in view of Tsujimoto.  Hashimoto teaches that particles of this size do not scatter visible light, so haze is suppressed (paragraph 0040).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount and size of polyurethane filler, hard particles, and nanosilica from the overlapping portion of the ranges taught by Nomura, Tsujimoto, and Hashimoto because overlapping ranges have been held to be prima facie obviousness.
It is the examiner’s position that given that Nomura in view of Tsujimoto and further in view of Hashimoto teaches a surface layer comprising the same urethane resin beads, nanosilica, and hard particles and all in the same amounts and sizes as the present invention, the surface layer of Nomura in view of Tsujimoto and further in view of Hashimoto would inherently have the same gloss values at 20, 60, and 85⁰ as the claimed invention, and therefore, would fall within the claimed range for gloss at 20, 60, and 85⁰. 
Regarding claims 5 and 20, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claims 1 and 16, and Nomura teaches the inorganic fine particles are alumina-based particles (claim 3)
Regarding claim 6, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claim 1.
Nomura in view of Tsujimoto and further in view of Hashimoto does not disclose the difference in lightness before and after being stretched to 150%.
It is the examiner’s position that given that Nomura in view of Tsujimoto and further in view of Hashimoto teaches a surface layer comprising the same urethane resin beads, nanosilica, and hard particles and all in the same amounts and sizes as the present invention, the surface layer of Nomura in view of Tsujimoto and further in view of Hashimoto would inherently have the difference in lightness before and after being stretched to 150% as the claimed invention, and therefore, would fall within the claimed range for the difference in lightness before and after being stretched to 150%. 
Regarding claim 9, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claim 1, and Nomura teaches the reactive resin (binder) is a two-component urethane resin (paragraph 0009).
Regarding claim 15, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claim 1, and Nomura teaches the uses for his coating can be used on interior or exterior materials for the walls of houses or vehicles (paragraph 0071).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Tsujimoto (JP 2015/101609 A, published 04 Jun. 2015, hereinafter Tsujimoto) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Brinkhuis et al. (US Patent Application 2013/0041091 A1, published 14 Feb. 2013, hereinafter Brinkhuis).
Regarding claims 8 and 21, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claims 1 and 16.
Nomura in view of Tsujimoto and further in view of Tsujimoto does not disclose a cellulose ester in the binder.
Brinkhuis teaches a binder with cellulose acetate butyrate (a cellulose ester) (paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cellulose acetate butyrate in the binder in the coating composition of Nomura in view of Tsujimoto and further in view of Hashimoto.  Brinkhuis teaches that co-binders, such as cellulose acetate butyrate, are commonly used in the coatings industry to modify certain properties such as drying speed and adhesion to substrates (paragraph 0060).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Tsujimoto (JP 2015/101609 A, published 04 Jun. 2015, hereinafter Tsujimoto) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Furutaka et al. (US Patent Application 2016/0145465 A1, published 26 May 2016, hereinafter Furutaka) and further in view of Hayashi et al. (US Patent Application 2011/0023945 A1, published 03 Feb. 2011, hereinafter Hayashi)..
Regarding claim 10, Nomura in view of Tsujimoto and further n view of Hashimoto teaches the elements of claims 1.
Nomura in view of Tsujimoto and further in view of Hashimoto does not disclose the use of a silicone-modified resin with reactivity toward isocyanate or hydroxyl groups.
Furutaka teaches a surface protection layer (paragraph 0081) comprising silicone-modified (meth)acrylate resin (paragraph 0082) for excellent elongation and improved followability where the silicone-modified (meth)acrylate resin includes those disclosed by Hayashi (JP 2009/290201, which corresponds to US 2011/0023945) (paragraph 0084).  Hayashi teaches a silicone-modified acrylic resin that has at least one type of carboxyl group as a monomer (paragraphs 0081-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silicone-modified acrylate resin with a carboxyl group as taught by Furutaka and Hayashi in the protective layer of Nomura in view of Tsujimoto and further in view of Hashimoto.  Furutaka teaches the modified (meth)acrylate resin provides for excellent elongation and improved followability (paragraph 0082).
Given that the silicone-modified acrylate resin taught by Hayashi has a carboxyl group, this silicone-modified acrylate resin would inherently be reactive with isocyanate and hydroxyl groups.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Tsujimoto (JP 2015/101609 A, published 04 Jun. 2015, hereinafter Tsujimoto) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Yakubik (US Patent 2,987,103, published 06 Jun. 1961, hereinafter Yakubik) and evidence provided by Russell.
Regarding claims 11 and 13-14, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claims 1, and Tsujimoto teaches his coating composition may be used as an overcoating for coating film and composite sheet (paragraph 0001).
Nomura in view of Tsujimoto and further in view of Hashimoto does not disclose a base material (substrate layer) that is stretchable nor comprises a transparent polyvinyl chloride resin layer and a colored polyvinyl chloride resin layer.
Yakubik teaches laminated plasticized polyvinyl chloride sheets in which the top sheet is transparent and an opaque plasticized polyvinyl chloride ply below the top sheet contains coloring material (col. 1, lines 68-72 and col. 2, lines 24-40).
Russell (“Behavior of polyvinyl chloride plastics under stress,”, Ind.&Eng.Chem., Vol. 32, No. 4, pp. 509-512, published Apr. 1940, hereinafter Russell) teaches that plasticized polyvinyl chloride articles can be deformed to strains above 150% (page 510, Figures 1-6); thus, plasticized polyvinyl chloride is stretchable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiply polyvinyl chloride laminate as taught by Yakubik as the composite sheet base material for the coating composition of Nomura in view of Tsujimoto and further in view of Hashimoto.  Yakubik teaches that his multilayer laminate allows the curling of the final product to be controlled directionally (col. 3, 5-8), and his laminate results in a floor or wall coverings that are dimensionally stable and economical to manufacture (col. 1, lines 10-16).

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered, and the examiner found them to be persuasive.  The set of rejections based on Kano as the primary reference have been withdrawn.  After further consideration and search, as presented above, the set of rejections based on Nomura as the primary reference has been amended to use Tsujimoto as a secondary reference to teach the use of urethane resin beads, their size, and their amount. 
Applicant amended claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ashida and Makiyama (US Patent Application 2010/0159772 A1, published 24 Jun. 2010) teaches a polyurethane surface layer with polyurethane particles of the claimed size and amount.  Awa et al. (US Patent Application 2016/0200082 A1, published 14 Jul. 2016) teaches a protective layer with polyurethane particles of the claimed size and amount.  Nakano (US Patent Application 2004/0052079 A1, published 18 Mar. 2004) teaches the use of urethane beads as light diffusion agents in the top layer of a laminate, with the urethane beads being the claimed size and amount.  Ohnishi and Ogawa (US Patent Application 2005/0030630 A1, published 10 Feb. 2005) teaches a reflective film with a top layer containing polyurethane particles of the claimed size and amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787